DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10, 12-13, 15, 18 of U.S. Patent No. 10,067,734 (hereinafter referred to as Patent ‘734). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 1 of the present invention recites “A method comprising: by a companion communication device:” similar to “A method comprising: by a companion communication device:” as recited in claim 1 of Patent ‘734, claim 1 of the present invention recites “detecting, based on a signal received from a wearable audio output device, a change in wearing status from a first status to a second status” (emphasis added) similar but broader than “determining, based on a first signal received from a primary wireless ear bud of a paired set of wireless ear buds, a first wearing status indicating that a user is wearing at least one of the primary wireless ear bud or a secondary wireless ear bud of the paired set of wireless ear buds” and “detecting, based on a second signal received from the primary wireless ear bud, a change in wearing status of the set of wireless ear buds to a second wearing status indicating that the user is wearing neither the primary wireless ear bud nor the secondary wireless ear bud” (emphasis added) as recited in claim 1 of Patent ‘734; and claim 1 of the present invention recites “changing an audio output operation of the companion communication device based at least in part on the change in wearing status of the wearable audio output device” (emphasis added) similar to but broader than “selecting an audio route based on the first wearing status from at least two possible audio routes; sending audio information of the companion communication device to a first output that is connected wirelessly to the primary wireless ear bud based on the audio route” and “selecting a second audio route from the at least two possible audio routes based on the second wearing status; and sending the audio information of the companion communication device to a second output that is used for audio reproduction via a speaker of the companion communication device based on the second audio route” (emphasis added) as recited in claim 1 of Patent ‘734.
Claim 2, rejected against claim 1 of Patent ‘734.
Claim 3, rejected against claim 4 of Patent ‘734.
Claim 7, rejected against claim 1 of Patent ‘734.
Claim 9, rejected against claim 1 of Patent ‘734.
Claim 1, of the present invention recites “A method comprising: by a companion communication device:” similar to “A method comprising: by a companion communication device:” as recited in claim 10 of Patent ‘734, claim 1 of the present invention recites “detecting, based on a signal received from a wearable audio output device, a change in wearing status from a first status to a second status” (emphasis added) similar but broader than “determining, based on a first signal received from a wireless ear bud that indicates whether a user is wearing the wireless ear bud, an audio route of at least two audio routes associated with the companion communication device”; “when a first wearing status indicates the user is wearing the wireless ear bud” and “when the first wearing status indicates the user is not wearing the wireless ear bud” (emphasis added) as recited in claim 10 of Patent ‘734; and claim 1 of the present invention recites “changing an audio output operation of the companion communication device based at least in part on the change in wearing status of the wearable audio output device” (emphasis added) similar to but broader than “
when a first wearing status indicates the user is wearing the wireless ear bud: answering the voice call; and sending audio information of the voice call to the wireless ear bud via the audio route; and when the first wearing status indicates the user is not wearing the wireless ear bud: responsive to receipt of an input via an on-screen call answering control of the companion communication device, answering the voice call and sending the audio information of the voice call to an alternate output specified by the user of the companion communication device via a second audio route of the at least two audio routes” (emphasis added) as recited in claim 10 of Patent ‘734.
Claim 2, rejected against claim 10 of Patent ‘734.
Claim 2, rejected against claim 12 of Patent ‘734.
Claim 3, rejected against claim 10 of Patent ‘734.
Claim 4, rejected against claim 13 of Patent ‘734.
Claim 5, rejected against claim 15 of Patent ‘734.
Claim 6, rejected against claim 15 of Patent ‘734.
Claim 7, rejected against claim 10 of Patent ‘734.
Claim 9, rejected against claim 18 of Patent ‘734.
Claim 10, of the present invention recites “A wearable device comprising: a processor; a sensor configured to determine a change in wearing status of the wearable device; and a communication interface configured to pair the wearable device with a companion communication device and to send a first signal to the companion communication device to cause the companion communication device to:” similar to “A wearable device comprising: a processor; a sensor configured to determine a first wearing status indicating that the wearable device is being worn; and a communication interface configured to pair the wearable device to a companion communication device and to send a first signal to the companion communication device to cause the companion communication device to:” and “a change in wearing status from a first wearing status that indicates the wearable device is being worn to a second wearing status that indicates the wearable device is not being worn” (emphasis added) as recited in claim 5 of Patent ‘734; claim 10 of the present invention recites “a speaker” which is obviously recited in claim 5 of Patent ‘734 i.e. “send the audio information of the companion communication device to a second output that is used for audio reproduction via a speaker of the companion communication device based on the second audio route” (emphasis added); claim 10 of the present invention recites “detect, based on a signal received from the wearable device, a change in wearing status from a first wearing status that indicates the wearable device is being worn to a second wearing status that indicates the wearable device is not being worn” similar to “determine an audio route in the companion communication device based on the first wearing status, wherein the companion communication device includes at least two audio routes, and send audio information of the companion communication device to a first output that is connected wirelessly to the wearable device based on the audio route, wherein: the sensor is further configured to detect a change in wearing status of the wearable device to a second wearing status indicating that the wearable device is not being worn” (emphasis added) as recited in claim 5 of patent ‘734’ and claim 10 of the present invention recites “change a behavior of the companion communication device based at least in part on the change in wearing status of the wearable device” (emphasis added) similar to changing from “send audio information of the companion communication device to a first output that is connected wirelessly to the wearable device based on the audio route” to “send the audio information of the companion communication device to a second output that is used for audio reproduction via a speaker of the companion communication device based on the second audio route” (emphasis added) as recited in claim 5 of Patent ‘734.
Claim 11, rejected against claim 6 of Patent ‘734.
Claim 12, rejected against claim 5 of Patent ‘734.

Claims 10-11, 13-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 17 of U.S. Patent No. 10,970,030 (hereinafter referred to as Patent ‘030). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 10 of the present invention recites “A wearable device comprising: a processor” similar to bur broader than “A wireless ear bud, comprising: a processor configured to execute instructions that cause the wireless ear bud to:” as recited in claim 11 of Patent ‘030; claim 10 of the present invention recites “a sensor configured to determine a change in wearing status of the wearable device” similar to “a sensor configured to detect when the wireless ear bud is inserted in an ear” as recited in claim 11 of Patent ‘030; claim 10 of the present invention recites “a communication interface configured to pair the wearable device with a companion communication device and to send a first signal to the companion communication device to cause the companion communication device to:” (emphasis added) similar to “a communications interface that enables the wireless ear bud to communicate wirelessly with a second wireless ear bud and with a companion communication device; and a processor configured to execute instructions that cause the wireless ear bud to:” (emphasis added) as recited in claim 11 of Patent ‘030; and claim 10 the present invention recites “a speaker” which is obviously in the “wireless ear bud” as recited in claim 11 of Patent ‘030 since it was not only known to a person of ordinary skill in the art but to even general user of earphones/ ear jacks/ headphones/ ear buds etc. that such device contains speaker to enjoy music from remote media source without disturbing others in the surrounding vicinity; claim 10 of the present invention recites “send a first signal to the companion communication device to cause the companion communication device to: U.S. Application No. 17/222,934detect, based on a signal received from the wearable device, a change in wearing status from a first wearing status that indicates the wearable device is being worn to a second wearing status that indicates the wearable device is not being worn; and change a behavior of the companion communication device based at least in part on the change in wearing status of the wearable device” similar to “detect, via the sensor, that the wireless ear bud is removed from the ear; and send, responsive to detecting that the wireless ear bud is removed from the ear, a signal to the companion communication device via the communications interface to cause an operating system component of the companion communication device to un-publish availability of a first audio route of a plurality of audio routes i) to disallow user-selectable controls to indicate availability of a first audio route of a plurality of audio routes in the companion communication device for applications to use for audio data routing and ii) to disable transmitting the audio data via the first audio route to the wireless ear bud” as recited in claim 11 of Patent ‘030.
Claim 11, rejected against claim 11 of Patent ‘030. The claim limitation “the processor is configured to generate an audio output signal, for output by the speaker, based on the received audio information” is obvious since it was well known to use ear buds to enjoy music received from remote media source in privacy mode.
Claim 13, rejected against claim 11 of Patent ‘030.
Claim 14, of the present invention recites “A companion communication device comprising: a wireless communications interface configured to communicate with a wireless ear bud; a speaker for outputting audio; a processor coupled to the wireless communications interface; and a memory storing instructions that, when executed by the processor cause the companion communication device to perform operations including:” similar to but broader than “A companion communication device communicatively coupled with a primary wireless ear bud and a secondary wireless ear bud, the companion communication device comprising: a communications interface configured to communicate wirelessly with the primary and secondary wireless ear buds; a speaker for outputting audio; a processor coupled to the communications interface; and a memory storing instructions that, when executed by the processor, cause the companion communication device to:” as recited in claim 17 of Patent ‘030; claim 14 of the present ovation recites “detecting, based at least on a signal received from the wireless ear bud, a change in wearing status from a first wearing status indicating that the wireless ear bud is being worn to a second wearing status indicating that the wireless ear bud is not being worn; and changing a behavior of the companion communication device based at least in part on the change in wearing status of the wireless ear bud” similar to but broader than “receive an in-ear status signal indicating an in-ear status for each of the primary wireless ear bud and the secondary wireless ear bud; publish, by an operating system component of the companion communication device, availability of a first audio route of a plurality of audio routes in the companion communication device to allow user-selectable controls i) to indicate availability of the first audio route to route audio data from an application running on the companion communication device, ii) to output audio data from the application based on a user selection via the first audio route to the primary wireless ear bud in mono when the in-ear status signal indicates that only the primary wireless ear bud is inserted; and iii to output audio data from the application based on the user selection via the first audio route to the primary wireless ear bud in stereo when the in-ear status signal indicates that both the primary wireless ear bud and the secondary wireless ear bud are inserted; and un-publish, by the operating system component, availability of the first audio route, when previously selected for audio routing, i) to disallow the user-selectable controls to indicate availability of the first audio route for applications to use for audio routing and ii) to disable transmitting the audio data via the first audio route, when the in-ear status signal indicates that neither the primary wireless ear bud nor the secondary wireless ear bud is inserted” as recited in claim 17 of Patent ‘030,. This publishing and un-publishing details based on received status signal recite in claim 17 of Patent ‘030 is obvious detailed limitations for the claimed limitations of detecting status of not worn and changing the companion communication device behavior.
Claim 16, rejected against claim 17 of Patent ‘030.
Claim 17, rejected against claim 17 of Patent ‘030.
Claim 18, rejected against claim 17 of Patent ‘030.
Claim 19, rejected against claim 17 of Patent ‘030.
Claim 20, rejected against claim 17 of Patent ‘030.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9-11, 14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karakaya (US Patent Application Publication No. 2013/0345842).
Regarding claim 1, Karakaya teaches a method comprising:
by a companion communication device (Paragraphs 0017, 0028 smart phone):
detecting, based on a signal received from a wearable audio output device, a change in wearing status from a first status to a second status (Paragraphs 0019, 0032-0041, 0045 halt signal from ear buds when not in listening position); and
changing an audio output operation of the companion communication device based at least in part on the change in wearing status of the wearable audio output device (Paragraphs 0017, 0021, 0041, 0045 halt audio generating application) (Paragraphs 0003-0005, 0017-0053 for complete details).
Regarding claim 7, Karakaya teaches changing the audio output operation of the companion communication device comprises pausing output of audio information by the companion communication device (Paragraphs 0018-0021, 0031, 0033, 0035, 0039, 0041).
Regarding claim 9, Karakaya teaches the wearable audio output device comprises at least one ear bud of a pair of ear buds; and the wearing status indicates whether the at least one ear bud is being worn by a user (Paragraphs 0017, 0019, 0021, 0034 selective detection of either earphone).
Regarding claim 10, Karakaya teaches a wearable device (Fig. 5) comprising:
a processor (Paragraphs 0030-0039 performing various functions); a speaker (Paragraphs 0036-0039, 0044, 0046 producing sounds); a sensor configured to determine a change in wearing status of the wearable device (Fig. 4, Paragraphs 0032-0041 different types of sensors detecting not worn conditions); and
a communication interface configured to pair the wearable device (Fig. 5, Fig. 6 item 610, Paragraphs 0017, 0044 BLUETOOTH in headset) with a companion communication device (Fig. 6 item 630) and to send a first signal to the companion communication device to cause the companion communication device to:
U.S. Application No. 17/222,934detect, based on a signal received from the wearable device, a change in wearing status from a first wearing status that indicates the wearable device is being worn to a second wearing status that indicates the wearable device is not being worn (Paragraphs 0019, 0032-0041, 0045 halt signal from ear buds when not in listening position); and
change a behavior of the companion communication device based at least in part on the change in wearing status of the wearable device (Paragraphs 0017, 0021, 0041, 0045 halt audio generating application) (Paragraphs 0003-0005, 0017-0053 for complete details).
Regarding claim 11, Karakaya teaches the communication interface is further configured to receive audio information associated with the companion communication device, and the processor is configured to generate an audio output signal, for output by the speaker, based on the received audio information (Paragraphs 0017, 0019 voice or music of companion device application received and produced for listening).
Regarding claim 14, Karakaya teaches a companion communication device comprising:
a wireless communications interface configured to communicate with a wireless ear bud (Fig. 1 item 182, Fig. 2 item 260, Paragraphs 0017, 0044); a speaker for outputting audio (Fig. 1 item 194, Fig. 2 item 220 audio devices); a processor coupled to the wireless communications interface (Fig. 1 item 12, Fig. 2 item 210); and a memory storing instructions that, when executed by the processor cause the companion communication device to perform operations (Fig. 1 items 120, 140, Fig.2 items 210, 290) (Paragraphs 0023-0029) including:
detecting, based at least on a signal received from the wireless ear bud, a change in wearing status from a first wearing status indicating that the wireless ear bud is being worn to a second wearing status indicating that the wireless ear bud is not being worn (Paragraphs 0019, 0032-0041, 0045 halt signal from ear buds when not in listening position); and
changing a behavior of the companion communication device based at least in part on the change in wearing status of the wireless ear bud (Paragraphs 0017, 0021, 0041, 0045 halt audio generating application) (Paragraphs 0003-0005, 0017-0053 for complete details).
Regarding claim 18, Karakaya teaches changing the behavior of the companion communication device comprises pausing audio information of the companion communication device (Paragraphs 0018-0021, 0031, 0033, 0035, 0039, 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya as applied to claims 1, 10, 14 above, and further in view of Sandell (US Patent Application Publication No. 2012/0045990).
Regarding claim 2, Karakaya does not teach selecting an audio route from at least two possible audio routes based on the change in wearing status; and sending audio information associated with the companion communication device to an audio output of the companion communication device when the change in wearing status indicates that the wearable audio output device is not being worn.
However, in the similar field, Sandell teaches selecting an audio route from at least two possible audio routes based on the change in wearing status; and sending audio information associated with the companion communication device to an audio output of the companion communication device when the change in wearing status indicates that the wearable audio output device is not being worn (Paragraphs 0005-0008, 0045, 0048 routing to mobile phone/ videophone speaker instead of headset speaker).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Karakaya to select an audio route from at least two possible audio routes based on the change in wearing status; and send audio information associated with the companion communication device to an audio output of the companion communication device when the change in wearing status indicates that the wearable audio output device is not being worn as taught by Sandell so that “if the user had misplaced the headset 30” enable “the user” to use “speaker 24 of cellular telephone 10 to render the audio signals associated with the incoming call” (Sandell, Paragraph 0037).
Regarding claim 3, Karakaya teaches the audio information associated with the companion communication device comprises audio information corresponding to a voice call application (Paragraph 0044 phone application). Sandell teaches the audio information associated with the companion communication device comprises audio information corresponding to a voice call application (Paragraphs 0037, 0039, 0044, 0046).
Regarding claim 4, Karakaya teaches the audio information associated with the companion communication device comprises audio information corresponding to a media application executing on the companion communication device (Paragraphs 0018, 0041 music player application used by OS). Sandell teaches the audio information associated with the companion communication device comprises audio information corresponding to a media application executing on the companion communication device (Paragraph 0037 listening to music).
Regarding claim 12, Sandell teaches selecting an audio route from at least two possible audio routes based on the change in wearing status; and sending, based on the audio route, audio information associated with the companion communication device to an audio output of the companion communication device instead of to the wearable device (Paragraphs 0005-0008, 0045, 0048 routing to mobile phone/ videophone speaker instead of headset speaker).
Regarding claim 15, Sandell teaches selecting an audio route from at least two possible audio routes based on the change in the wearing status; and sending, based on the audio route, audio information associated with the companion communication device to an audio output of the companion communication device (Paragraphs 0005-0008, 0045, 0048 routing to mobile phone/ videophone speaker instead of headset speaker).

Allowable Subject Matter
Claims 5-6, 13, 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after overcoming Double Patenting rejections as indicated above.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653